DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 8 and 9 are objected to because of the following informalities: Inconsistent terminology. Changing "the protrusions" to "the plurality of protrusions" (claim 1, line 11 and 13) and "the notches" to "the plurality of notches" (claims 1 (lines 14, 15 and 17), 2 and 4), are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a film layer", as recited in claim 1, line 16, is unclear as to whether said limitation is the same as or different from "at least one film layer", as recited in claim 1, lines 12-13.
The claimed limitation of "the film layer", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "at least one film layer" and/or "a film layer", as recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (CN1543285a) in view of Zhang (2016/0284774). 
As for claim 1, Liu et al. show in Figs. 8 (or 9), 11 and related text a flexible organic light emitting diode (OLED) device, comprising: 
a substrate 1; 
an insulating layer 22 disposed on the substrate; 
a thin film transistor layer 23 disposed on the insulating layer; 
a planarization layer 27 disposed on the thin film transistor layer; 
a pixel defining layer 4 disposed on the planarization layer, wherein a plurality of openings (region to expose 2) and a plurality of protrusions (region to cover 2) are disposed on the pixel defining layer alternatively; 
an organic emitting layer 5 disposed on the pixel defining layer; and 
a thin film encapsulation layer 6 covering the pixel defining layer and the organic emitting layer; 
wherein at least one of the planarization layer, the protrusions of the pixel defining layer and the thin film encapsulation layer is provided with a plurality of notches 
wherein each of the notches comprises a bottom surface, a left side surface, and a right side surface, the left side surface and the right side surface are connected to a film layer in which each of the notches is defined, and the left side surface and the right surfaces are in a shape of a single bending surface (Fig. 8 or 9).
Regarding the process limitations ("a plurality of notches passing through …" and "filled with"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Fuchigami et al. do not disclose the substrate is a flexible substrate.
Zhang teaches in Fig. 1 and related text a flexible substrate 6 ([0020], lines 2-3).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a flexible substrate, as taught by Zhang, in Fuchigami et al.'s device, in order to reduce manufacturing costs and improve flexibility of the device.

As for claim 2, the combined device shows the notches are alternatively disposed to each other in the film layer in which the notches are located (Fuchigami: Fig. 8 or 9).

As for claim 4, Fuchigami et al. and Zhang disclosed substantially the entire claimed invention, as applied to claim 1 above, except bending directions of the left side surface and the right side surface of each of the notches are the same. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include bending directions of the left side surface and the right side surface of each of the notches being the same since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).

Claims 8 and 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (CN1543285a) and Zhang (2016/0284774)in view of Kuwabara (2005/0057151).

As for claims 8 and 9, Fuchigami et al. and Zhang disclosed substantially the entire claimed invention, as applied to claim 1 above, except an elastic modulus of the first material is less than 100 Mpa; and the first material is polyvinyl chloride (PVC) or polyolefin elastomer (POE), respectively.
Kuwabara teaches in Figs. 9A-9B and related text:
As for claim 8, an elastic modulus of the first material 1214a is less than 100 Mpa ( [0021], lines 7-8; polyvinylchloride).

As for claim 9, the first material 1214a is polyvinyl chloride (PVC) or polyolefin elastomer (POE) ([0021], lines 7-8).
Fuchigami et al., Zhang and Kuwabara are analogous art because they are directed to a display and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fuchigami et al. and Zhang with the specified feature(s) of Kuwabara because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an elastic modulus of the first material bein less than 100 Mpa; and use polyvinyl chloride (PVC) or polyolefin elastomer (POE) as the first material, as taught by Kuwabara, in Fuchigami et al. and Zhang's device, in order to reduce manufacturing costs and improve the performance characteristics of the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/MEIYA LI/Primary Examiner, Art Unit 2811